 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEREMIAH M. JOHNSTON,                               Case No.: 3:19-cv-0696-GPC-AGS
     CDCR #AZ-0346,
12
                                        Plaintiff,       ORDER: (1) DISMISSING CIVIL
13                                                       ACTION PURSUANT TO 28 U.S.C.
     v.                                                  § 1915A(b)(1); AND (2) DENYING
14
     RALPH DIAZ; SCOTT KERNAN;                           MOTION TO PROCEED IN FORMA
15   DANIEL PARAMO; PAT CAVELLO;                         PAUPERIS AND MOTION FOR
     LT. RODRIGUEZ; D. HOUGH; S.                         PRELIMINARY INJUNCTION AS
16
     CHAT; D. JAIME; M. VOONG;                           MOOT [ECF Doc. Nos. 2, 3]
17   JANE/JOHN DOES 1 THROUGH 6; RJD
18   EMPLOYEES,
19                                  Defendants.

20
21
22
23         Jeremiah M. Johnston (“Plaintiff”), a state inmate currently incarcerated at the
24   Richard J. Donovan Correctional Facility (“RJD”) located in San Diego, California and
25   proceeding pro se, has filed a civil rights complaint pursuant to 42 U.S.C. § 1983. See
26   Compl., ECF Doc. No. 1.
27         Plaintiff did not pay the filing fee required by 28 U.S.C. § 1914(a) to commence a
28   civil action when he filed his Complaint; instead, he has filed a Motion to Proceed In
                                                     1
                                                                              3:19-cv-0696-GPC-AGS
 1   Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a), along with a Motion for
 2   Preliminary Injunction. See ECF Doc. Nos. 2, 3.
 3   I.    Sua Sponte Screening Pursuant to 28 U.S.C. § 1915A(b)
 4         The Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915A, obligates the
 5   Court to review complaints filed by anyone “incarcerated or detained in any facility who
 6   is accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or
 7   the terms or conditions of parole, probation, pretrial release, or diversionary program,”
 8   “as soon as practicable after docketing” and regardless of whether the prisoner prepays
 9   filing fees or moves to proceed IFP. See 28 U.S.C. § 1915A(a), (c). Pursuant to this
10   provision of the PLRA, the Court is required to review prisoner complaints which “seek[]
11   redress from a governmental entity or officer or employee of a government entity,” and to
12   dismiss those, or any portion of those, which are “frivolous, malicious, or fail[] to state a
13   claim upon which relief may be granted,” or which “seek monetary relief from a
14   defendant who is immune.” 28 U.S.C. § 1915A(b)(1)-(2); Resnick v. Hayes, 213 F.3d
15   443, 446-47 (9th Cir. 2000); Hamilton v. Brown, 630 F.3d 889, 892 n.3 (9th Cir. 2011).
16   “The purpose of § 1915A is ‘to ensure that the targets of frivolous or malicious suits need
17   not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir.
18   2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir.
19   2012)).
20         Plaintiff’s Complaint is subject to sua sponte dismissal pursuant to 28 U.S.C.
21   § 1915A(b)(1) because it is identical and duplicative of another civil action he has filed in
22   this Court. See Johnston v. Diaz, et al., S.D. Cal. Civil Case No. 3:19cv0616-AJB-BLM.
23   A court “‘may take notice of proceedings in other courts, both within and without the
24   federal judicial system, if those proceedings have a direct relation to matters at issue.’”
25   Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic,
26   Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)). Here, the Court finds that Plaintiff’s
27   Complaint filed in this action is identical to the pleading he filed in Johnston v. Diaz, et
28   al., S.D. Cal. Civil Case No. 3:19cv0616-AJB-BLM.
                                                   2
                                                                                3:19-cv-0696-GPC-AGS
 1         A prisoner’s complaint is considered frivolous under 28 U.S.C. § 1915A(b)(1) if it
 2   “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
 3   1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations and
 4   internal quotations omitted). Because Plaintiff has already brought the same claims
 5   presented in the instant action against the same defendants in Johnston v. Diaz, et al.,
 6   S.D. Cal. Civil Case No. 3:19cv0616-AJB-BLM, the Court must dismiss this duplicative
 7   and subsequently filed civil case pursuant to 28 U.S.C. § 1915A(b)(1). See Cato, 70 F.3d
 8   at 1105 n.2; Resnick, 213 F.3d at 446 n.1; see also Adams v. Cal. Dep’t of Health Servs.,
 9   487 F.3d 684, 688–89 (9th Cir. 2007) (“[I]n assessing whether the second action is
10   duplicative of the first, we examine whether the causes of action and relief sought, as
11   well as the parties or privies to the action, are the same.”), overruled on other grounds by
12   Taylor v. Sturgell, 553 U.S. 880, 904 (2008).
13   II.   Conclusion and Order
14          Good cause appearing, IT IS HEREBY ORDERED that this civil action is
15   DISMISSED as duplicative pursuant to 28 U.S.C. § 1915A(b)(1).
16         IT IS FURTHER ORDERED that Plaintiff’s Motion to Proceed In Forma
17   Pauperis (ECF Doc. No. 2) and Motion for Preliminary Injunction (ECF Doc. No. 3) are
18   DENIED as moot and that this dismissal shall operate without prejudice to Plaintiff’s
19   pursuit of the same claims against the same parties in Johnston v. Diaz, et al., S.D. Cal.
20   Civil Case No. 3:19cv0616-AJB-BLM.
21         The Clerk shall close the file.
22   IT IS SO ORDERED.
23   Dated: May 3, 2019
24
25
26
27
28
                                                  3
                                                                               3:19-cv-0696-GPC-AGS
